
	
		I
		112th CONGRESS
		1st Session
		H. R. 2522
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to improve oversight of nursing facilities under the Medicare and Medicaid
		  programs by preventing inappropriate influence over surveyors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing Home Patient Protection and
			 Standards Act of 2011.
		2.Improving the rigor of
			 testing for surveyors
			(a)MedicareSection 1819(g)(2)(E)(iii) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(E)(iii)) is amended by adding the
			 following at the end: The testing program must be sufficiently rigorous
			 (as determined by the Secretary) to ensure that surveyors are adequately
			 prepared to survey and certify facilities in a consistent and accurate
			 manner.
			(b)MedicaidSection 1919(g)(2)(E)(iii) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(E)(iii)) is amended by adding the following
			 at the end: The testing program must be sufficiently rigorous (as
			 determined by the Secretary) to ensure that surveyors are adequately prepared
			 to survey and certify facilities in a consistent and accurate
			 manner.
			3.Ensuring adequate
			 staffing and training for State surveys of nursing homes
			(a)MedicareSection 1819(g)(2)(E) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(E)) is amended by adding at the end the
			 following:
				
					(iv)Adequate
				qualified staff for survey teamsThe Secretary, in consultation with the
				advisory committee under subparagraph (F), shall establish requirements for the
				qualifications and compensation of members of a survey team under this
				subsection and require that a State employs an adequate number of individuals
				as members of survey teams to ensure adequate oversight of skilled nursing
				facilities.
					(v)Continuing
				educationIn addition to the
				training and testing program required under clause (iii), the Secretary shall
				require that State and Federal surveyors regularly complete an adequate amount
				(as determined by the Secretary) of continuing education courses that meet
				requirements determined by the Secretary for content and the rigor of the
				material covered by such courses. An individual shall not serve as a member of
				a survey team unless the individual is in compliance with the requirements of
				this
				clause.
					.
			(b)MedicaidSection 1919(g)(2)(E) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(E)) is amended by adding at the end the
			 following:
				
					(iv)Adequate
				qualifed staff for survey teamsThe Secretary, in consultation with the
				advisory committee under subparagraph (F), shall establish requirements for the
				qualifications and compensation of members of a survey team under this
				subsection and require that a State employs an adequate number of individuals
				as members of survey teams to ensure adequate oversight of skilled nursing
				facilities.
					(v)Continuing
				educationIn addition to the
				training and testing program required under clause (iii), the Secretary shall
				require that State and Federal surveyors regularly complete an adequate amount
				(as determined by the Secretary) of continuing education courses that meet
				requirements determined by the Secretary for content and the rigor of the
				material covered by such courses. No individual shall serve as a member of a
				survey team unless the individual is in compliance with the requirements of
				this
				clause.
					.
			4.Ensuring the
			 independence and impartiality of surveyors
			(a)In
			 general
				(1)MedicareSection 1819(g) of the Social Security Act
			 (42 U.S.C. 1395i–3(g)) is amended by adding the following at the end:
					
						(6)Reporting of
				inaccuracies
							(A)Covered
				individual definedFor
				purposes of this paragraph, the term covered individual means an
				individual—
								(i)who is a member of
				a State survey team under this subsection; or
								(ii)who is an
				employee of the State department or agency that conducts surveys under this
				section.
								(B)Reporting
				requirementA covered
				individual shall report to the Secretary any instance in which the individual
				suspects that—
								(i)a survey under
				this subsection fails to report or under reports an issue in a facility that
				could impact the safety or quality of care of the residents in such facility;
				or
								(ii)a member of the survey team or an employee
				of the State survey agency was inappropriately influenced (through the offering
				of monetary awards or through undue pressure) to alter the results of the
				survey.
								(C)Response to
				reportIf the Secretary
				receives a report under
				subparagraph (B), the Secretary shall take
				appropriate action, as determined by the Secretary, to ensure the accuracy of
				the survey.
							(D)Penalties for
				inappropriately influencing a surveyorSubject to
				subparagraph (H), any individual (including
				an employee of a skilled nursing facility or any affiliated corporate entity, a
				representative of the skilled nursing facility industry, a member of a State
				survey team, an employee of the State department or agency that conducts
				surveys under this section, or an elected official) who attempts to
				inappropriately influence (as defined by the Secretary through regulations) the
				results of a survey under this subsection, or the actions of a member of a
				survey team or an employee of a survey agency, shall be subject to a civil
				money penalty not to exceed $10,000. The provisions of section 1128A (other
				than subsections (a) and (b)) shall apply to a civil money penalty under the
				previous sentence in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
							(E)Whistleblower
				protectionsWith respect to a covered individual, any officer or
				employee of the State may not—
								(i)discharge, demote,
				suspend, threaten, harass, or deny a promotion or other employment-related
				benefit to such individual, or in any other manner discriminate against an
				individual in the terms and conditions of employment because the individual
				submitted a report under
				subparagraph (B); or
								(ii)file a complaint or a report against the
				individual with the appropriate State professional disciplinary agency because
				the individual submitted a report under
				subparagraph (B).
								(F)Penalties for
				violating whistleblower protectionsSubject to
				subparagraph (H), any officer or employee
				of a State who engages in an activity that is prohibited by
				subparagraph (E) shall be subject to a
				civil money penalty not to exceed $50,000. The provisions of section 1128A
				(other than subsections (a) and (b)) shall apply to a civil money penalty under
				the previous sentence in the same manner as such provisions apply to a penalty
				or proceeding under section 1128A(a).
							(G)Requirement to
				post noticeEach State shall
				post conspicuously in an appropriate location a sign (in a form specified by
				the Secretary) specifying the rights of covered individuals under this section.
				Such sign shall include—
								(i)a
				statement that a covered individual may file a complaint with the Secretary
				describing any violations of the provisions of this paragraph by an employee or
				officer of a State; and
								(ii)information
				concerning the form and manner in which such a complaint should be filed.
				
								(H)Construction
				related to legislative oversightFor purposes of this paragraph, to the
				extent that a member of a State legislature requests that a covered individual
				appear at a hearing of a committee of such legislature or asks questions of
				such individual during such a hearing, the actions of such member shall not be
				construed in a manner that would subject such member to a penalty under this
				paragraph.
							.
				(2)MedicaidSection 1919(g) of the Social Security Act
			 (42 U.S.C. 1396r(g)) is amended by adding the following at the end:
					
						(6)Reporting of
				inaccuracies
							(A)Covered
				individual definedFor
				purposes of this paragraph, the term covered individual means an
				individual—
								(i)who is a member of
				a State survey team under this subsection; or
								(ii)who is an
				employee of the State department or agency that conducts surveys under this
				section.
								(B)Reporting
				requirementA covered
				individual shall report to the Secretary any instance in which the individual
				suspects that—
								(i)a survey under
				this subsection fails to report or under reports an issue in a facility that
				could impact the safety or quality of care of the residents in such facility;
				or
								(ii)a member of the survey team or an employee
				of the State survey agency was inappropriately influenced (through the offering
				of monetary awards or through undue pressure) to alter the results of the
				survey.
								(C)Response to
				reportIf the Secretary
				receives a report under
				subparagraph (B), the Secretary shall take
				appropriate action, as determined by the Secretary, to ensure the accuracy of
				the survey.
							(D)Penalties for
				inappropriately influencing a surveyorSubject to
				subparagraph (H), any individual (including
				an employee of a skilled nursing facility or any affiliated corporate entity, a
				representative of the skilled nursing facility industry, a member of a State
				survey team, an employee of the State department or agency that conducts
				surveys under this section, or an elected official) who attempts to
				inappropriately influence (as defined by the Secretary through regulations) the
				results of a survey under this subsection, or the actions of a member of a
				survey team or an employee of a survey agency, shall be subject to a civil
				money penalty not to exceed $10,000. The provisions of section 1128A (other
				than subsections (a) and (b)) shall apply to a civil money penalty under the
				previous sentence in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
							(E)Whistleblower
				protectionsWith respect to a covered individual, any officer or
				employee of the State may not—
								(i)discharge, demote,
				suspend, threaten, harass, or deny a promotion or other employment-related
				benefit to such individual, or in any other manner discriminate against an
				individual in the terms and conditions of employment because the individual
				submitted a report under
				subparagraph (B); or
								(ii)file a complaint or a report against the
				individual with the appropriate State professional disciplinary agency because
				the individual submitted a report under
				subparagraph (B).
								(F)Penalties for
				violating whistleblower protectionsSubject to
				subparagraph (H), any officer or employee
				of a State who engages in an activity that is prohibited by
				subparagraph (E) shall be subject to a
				civil money penalty not to exceed $50,000. The provisions of section 1128A
				(other than subsections (a) and (b)) shall apply to a civil money penalty under
				the previous sentence in the same manner as such provisions apply to a penalty
				or proceeding under section 1128A(a).
							(G)Requirement to
				post noticeEach State shall
				post conspicuously in an appropriate location a sign (in a form specified by
				the Secretary) specifying the rights of covered individuals under this section.
				Such sign shall include—
								(i)a
				statement that a covered individual may file a complaint with the Secretary
				describing any violations of the provisions of this paragraph by an employee or
				officer of a State; and
								(ii)information
				concerning the form and manner in which such a complaint should be filed.
				
								(H)Construction
				related to legislative oversightFor purposes of this paragraph, to the
				extent that a member of a State legislature requests that a covered individual
				appear at a hearing of a committee of such legislature or asks questions of
				such individual during such a hearing, the actions of such member shall not be
				construed in a manner that would subject such member to a penalty under this
				paragraph.
							.
				(b)Conforming
			 amendments
				(1)Section
			 1819(f)(2)(B)(iii)(I)(c) of the Social Security Act is amended by inserting
			 , a civil monetary penalty described in section 1919(g)(6)(D) of not
			 less than $10,000 after of not less than $5,000.
				(2)Section 1919(f)(2)(B)(iii)(I)(c) of the
			 Social Security Act is amended by inserting , a civil monetary penalty
			 described in (g)(6)(D) of not less than $10,000 after of not
			 less than $5,000.
				5.Advisory
			 committee
			(a)MedicareSection 1819(g)(2) of the Social Security
			 Act (42 U.S.C. 1395i–3(g)(2)) is amended by adding at the end the following:
				
					(F)Advisory
				Committee
						(i)EstablishmentThe
				Secretary shall establish an advisory committee on surveys under this
				paragraph.
						(ii)MembershipThe
				membership of the advisory committee under
				clause (i) shall include advocates for
				residents of skilled nursing facilities, members of survey teams under this
				subsection, and nursing home administrators.
						(iii)Recommended
				standardsThe advisory committee under
				clause (i) shall make recommendations to
				the Secretary on standards for—
							(I)the adequate
				staffing of survey teams under this subsection;
							(II)the training of
				members of such teams; and
							(III)disclosing any
				contact between such members and individuals associated with skilled nursing
				facilities, and limiting such contact to prevent inappropriate influence of
				such members by such individuals.
							(iv)Other
				recommendationsThe advisory committee under
				clause (i) may also make recommendations to
				the Secretary on any other issue that would improve the survey process under
				this
				paragraph.
						.
			(b)MedicaidSection 1919(g)(2) of the Social Security
			 Act (42 U.S.C. 1396r(g)(2)) is amended by adding at the end the
			 following:
				
					(F)Advisory
				Committee
						(i)EstablishmentThe
				Secretary shall establish an advisory committee on surveys under this
				paragraph.
						(ii)MembershipThe membership of the advisory committee
				under
				clause (i) shall include advocates for
				residents of nursing facilities, members of survey teams under this subsection,
				and nursing home administrators.
						(iii)Recommended
				standardsThe advisory committee under
				clause (i) shall make recommendations to
				the Secretary on standards for—
							(I)the adequate
				staffing of survey teams under this subsection;
							(II)the training of
				members of such teams; and
							(III)disclosing any
				contact between such members and individuals associated with nursing
				facilities, and limiting such contact to prevent inappropriate influence of
				such members by such individuals.
							(iv)Other
				recommendationsThe advisory committee under
				clause (i) may also make recommendations to
				the Secretary on any other issue that would improve the survey process under
				this
				paragraph.
						.
			6.Review of
			 surveys
			(a)MedicareSection 1819(g)(2)(D) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(D)) is amended—
				(1)by striking
			 Each State and inserting the following:
					
						(i)In
				generalEach
				State
						;
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Review of
				surveysThe supervisor of the
				survey team shall review each survey conducted under this subsection to ensure
				that any issues that impact quality of care that are identified by such surveys
				are consistently and appropriately described and rated by the survey
				team.
						.
				(b)MedicaidSection 1919(g)(2)(D) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(D)) is amended—
				(1)by striking
			 Each State and inserting the following:
					
						(i)In
				generalEach
				State
						;
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Review of
				surveysThe supervisor of the
				survey team shall review each survey conducted under this subsection to ensure
				that any issues that impact quality of care that are identified by such surveys
				are consistently and appropriately described and rated by the survey
				team.
						.
				
